Citation Nr: 0400398	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-04 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for hearing 
loss, currently evaluated as 40 percent disabling.  

2.  Entitlement to service connection for vertigo, on a 
direct basis and as secondary to the service-connected 
hearing loss.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from November 1942 
to February 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in No. 
Little Rock, Arkansas.  In that decision, the RO, in 
pertinent part denied the issue of entitlement to a 
disability evaluation greater than 40 percent for the 
service-connected hearing loss and the claim for service 
connection for vertigo on a direct basis and as secondary to 
the service-connected hearing loss.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The most recent audiometric test results, which were 
obtained during a compensation examination conducted by VA in 
May 2002 correspond to numeric designations no worse than 
Level VI for each ear.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 40 percent 
for hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.7, § 4.85, Table VI, Table 
VIa, Table VII, Diagnostic Code 6100 and § 4.86 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  VA regulations have also been 
revised as a result of these changes and is effective from 
November 9, 2000, except that the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  
Review of the claims folder in the present case indicates 
that, in a letter issued in February 2002 and in the 
statement of the case furnished in February 2003, the RO 
discussed the specific provisions of the VCAA, the criteria 
used to adjudicate the veteran's increased rating claim, the 
type of evidence needed to substantiate this issue, as well 
as the type of evidence necessary from him.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained 
available service medical records and all relevant 
post-service treatment records adequately identified by the 
veteran.  In addition, the RO has accorded the veteran  a VA 
audiological evaluation during the current appeal.  

Moreover, the Board acknowledges that, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

Subsequently, however, a very recent amendment to the law now 
provides that, "[i]f information that a claimant and the 
claimant's representative, if any, are notified . . . is 
necessary to complete an application is not received by the 
Secretary within one year from the date such notice is sent, 
no benefit may be paid or furnished by reason of the 
claimant's application."  Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. § ___).  Importantly, the 
letter by which the RO notified the veteran in the present 
case of the type of information necessary from him is dated 
in February 2002, almost two years ago.  Consequently, the 
Board concludes that VA has complied with the duty to notify 
and duty to assist provisions of the VCAA in the current 
appeal.  

Factual Background

According to the service medical records, the veteran began 
to experience defective hearing following exposure to rifle 
and machine gun fire in February 1943.  Two years later in 
February 1945, the veteran was found to have severe mixed 
type bilateral defective hearing as a result of this prior 
injury and to be permanently incapacitated due to his 
inability to render useful military service in any assignment 
that could be made reasonably available.  He was discharged 
as a result of this disability.  

Following the veteran's discharge from active military duty, 
the Regional Office in Dallas, Texas, in February 1945, 
granted service connection for chronic non-suppurative otitis 
media with bilateral hearing impairment.  Additionally, the 
RO awarded a 60 percent evaluation to this disability, 
effective from February 1945.  

Subsequently, by a June 1945 rating action, the Regional 
Office in Little Rock, Arkansas decreased the evaluation for 
the veteran's ear disorder from 60 percent to 40 percent, 
effective from August 1945.  The basis of the RO's decrease 
in the rating for this service-connected disability was the 
results of a June 1945 VA examination which provided a 
diagnosis of bilateral chronic otitis media with deafness.  

Thereafter, by a February 1961 rating action, the RO 
redefined the veteran's service-connected ear disorder as 
defective hearing and as otitis media.  In addition, the RO 
assigned separate 10 percent evaluations for each of these 
disorders, effective from April 1961.  The VA examination 
conducted in September 1960 found no otitis media.  A VA 
audiological evaluation completed between December 1960 and 
January 1961 provided the following audiometric evaluation 
results:  30 decibels at 250 Hertz, 40 decibels at 500 Hertz, 
40 decibels at 1000 Hertz, 35 decibels at 2000 Hertz, 
35 decibels at 4000 Hertz, and 60 decibels at 8000 Hertz in 
the right ear and 25 decibels at 250 Hertz, 40 decibels at 
500 Hertz, 40 decibels at 1000 Hertz, 50 decibels at 
2000 Hertz, 30 decibels at 4000 Hertz, and 70 decibels at 
8000 Hertz in the left ear.  Speech discrimination scores 
ranged from 90 percent correct (in the veteran's right ear) 
to 94 percent correct (in his left ear).  

By a December 1965 rating action, the RO recharacterized the 
veteran's service-connected hearing impairment disorder as 
defective hearing with tinnitus aurium and awarded an 
increased evaluation of 20 percent for this disability, 
effective from November 1965.  A VA audiological evaluation 
completed in December 1965 provided the following audiometric 
evaluation results:  55 decibels at 250 Hertz, 60 decibels at 
500 Hertz, 60 decibels at 1000 Hertz, 40 decibels at 
2000 Hertz, 50 decibels at 4000 Hertz, and 45 decibels at 
8000 Hertz in the right ear and 50 decibels at 250 Hertz, 
45 decibels at 500 Hertz, 45 decibels at 1000 Hertz, 
45 decibels at 2000 Hertz, 45 decibels at 4000 Hertz, and 
50 decibels at 8000 Hertz in the left ear.  Speech 
discrimination scores ranged from 90 percent correct (in the 
veteran's right ear) to 92 percent correct (in his left ear).  

In January 1978, the RO awarded an increased rating of 
40 percent for the veteran's service-connected defective 
hearing with tinnitus aurium, effective from August 1977.  
Relevant VA medical records reflected the veteran's 
complaints of a worsening of his hearing acuity in August 
1977.  Additional reports indicate that, in October 1977, he 
underwent an audiological evaluation which demonstrated the 
following audiometric evaluation results:  75 decibels at 
250 Hertz, 80 decibels at 500 Hertz, 70 decibels at 
1000 Hertz, 60 decibels at 2000 Hertz, 60 decibels at 
4000 Hertz, and 70 decibels at 8000 Hertz in the right ear 
and 60 decibels at 250 Hertz, 65 decibels at 500 Hertz, 
65 decibels at 1000 Hertz, 60 decibels at 2000 Hertz, 
60 decibels at 4000 Hertz, and 75 decibels at 8000 Hertz in 
the left ear.  Speech discrimination scores ranged from 
88 percent correct (in the veteran's left ear) and 90 percent 
correct (in his right ear).  

By a March 1981 rating action, the RO redefined the veteran's 
service-connected hearing disability as defective hearing and 
as tinnitus.  In addition, the RO assigned separate 
evaluations of 40 percent and 10 percent, respectively, for 
these disorders.  VA audiometric testing results, obtained in 
January 1981, did not reflect a worsening of the veteran's 
hearing acuity sufficient to support a rating greater than 
40 percent for the service-connected defective hearing.  

In November 2001, the veteran submitted his current claim for 
an increased disability rating for his service-connected 
defective hearing.  Throughout the current appeal, the 
veteran has claimed that this disability has increased in 
severity and that an evaluation greater than the currently 
assigned rating of 40 percent is, therefore, warranted for 
this disorder.  

Relevant VA medical records received during the current 
appeal indicate that, in August and November 1995, the 
veteran was fitted for hearing aids.  An audiological 
evaluation completed in January 1998 demonstrated the 
following audiometric evaluation results:  80 decibels at 
250 Hertz, 75 decibels at 500 Hertz, 65 decibels at 
1000 Hertz, 70 decibels at 2000 Hertz, 80 decibels at 
4000 Hertz, and 95+ decibels at 8000 Hertz in the right ear 
and 75 decibels at 250 Hertz, 75 decibels at 500 Hertz, 
75 decibels at 1000 Hertz, 75 decibels at 2000 Hertz, 
70 decibels at 4000 Hertz, and 90 decibels at 8000 Hertz in 
the left ear.  Speech discrimination scores ranged from 
75 percent correct (in the veteran's right ear) and 
80 percent correct (in his left ear).  In February 1998, the 
veteran was again fitted for hearing aids.  

Subsequently, in May 2002, the veteran underwent a VA 
audiological evaluation.  This examination demonstrated the 
following audiometric evaluation results:  80 decibels at 
500 Hertz, 70 decibels at 1000 Hertz, 70 decibels at 
2000 Hertz, 70 decibels at 3000 Hertz, and 75 decibels at 
4000 Hertz (in the veteran's right ear) and 70 decibels at 
500 Hertz, 70 decibels at 1000 Hertz, 70 decibels at 
2000 Hertz, 70 decibels at 3000 Hertz, and 70 decibels at 
4000 Hertz (in the veteran's left ear).  Speech 
discrimination scores were 74 percent correct in the 
veteran's right ear and 70 percent correct in his left ear.  
The examiner concluded that the veteran has moderately severe 
to profound sensorineural hearing loss in each of his ears.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a review of the recorded history 
of a disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2003).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2003).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2003).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).

According to the relevant laws and regulations, evaluations 
of defective hearing range from noncompensable to 100 percent 
based on the organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination tests 
together with the average hearing threshold levels as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  See 
Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992) (defective 
hearing is rated on the basis of a mere mechanical 
application of the rating criteria).  The provisions of 
38 C.F.R. § 4.85 (2003) establish eleven auditory acuity 
levels from I to XI.  Tables VI and VII as set forth in 
§ 4.85(h) are used to calculate the rating to be assigned.  

In instances where, because of language difficulties, the 
Chief of the Audiology Clinic certifies that the use of both 
puretone averages and speech discrimination scores is 
inappropriate, Table VIa is to be used to assign a rating 
based on puretone averages.  38 C.F.R. § 4.85(h) (2003).  In 
adding guidance for cases which involve exceptional patterns 
of hearing impairment, the schedular criteria stipulates 
that, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a) (2003).  Additionally, when the puretone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b) (2003).  

Throughout the current appeal, the veteran has asserted that 
his service-connected hearing loss is more severe than the 
current 40 percent rating indicates.  The veteran's lay 
descriptions that his hearing loss has worsened are deemed to 
be competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  However, the lay descriptions of this 
service-connected disability must be considered in 
conjunction with the clinical evidence of record as well as 
the pertinent rating criteria.  

Recent audiometric testing conducted at the May 2002 VA 
audiological examination revealed puretone thresholds of 70, 
70, 70, and 75 decibels in the veteran's right ear, and 70, 
70, 70, and 70 decibels in his left ear at 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  The average of these 
thresholds was 71.25 decibels for his right ear and 
70 decibels for his left ear.  Additionally, the veteran had 
speech discrimination scores of 74 percent correct in his 
right ear and 70 percent correct in his left ear.  Applying 
38 C.F.R. § 4.85, Table VI (2003) to these results, the 
veteran has a numeric designation of VI for his right ear and 
VI for his left ear.  Application of 38 C.F.R. § 4.85, 
Table VII (2003) results in a finding that a disability 
evaluation no greater than 30 percent for the veteran's 
service-connected hearing loss is warranted.  

The Board must also consider the guidance provided in the 
pertinent regulations for cases which involve exceptional 
patterns of hearing impairment.  See 38 C.F.R. § 4.85, 
Table VI, Table VIa, Table VII and § 4.86 (2003).  The May 
2002 VA audiological examination does not provide findings 
that the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz (in either 
ear).  The recent evaluation does reflect that the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more (for both 
ears).  Consequently, a determination by the rating 
specialist of the Roman numeral designation of VI for each 
ear from either Table VI or Table VIa is appropriate.  See 
38 C.F.R. § 4.86(a) (2003).  Application of 38 C.F.R. § 4.85, 
Table VII (2003) results in a finding that a disability 
evaluation no greater than 30 percent for the veteran's 
service-connected hearing loss is warranted.  However, a 40 
percent rating has been in effect since 1977 and is 
protected.  See 38 C.F.R. § 3.951 (2003).  

The Board concludes, therefore, that a schedular disability 
evaluation greater than the currently assigned rating of 
40 percent for the veteran's service-connected hearing loss 
cannot be granted.  See, 38 C.F.R. § 4.7, § 4.85, Table VI, 
Table VIa, Table VII, Diagnostic Code 6100 and § 4.86 (2003).  
The preponderance of the evidence is against the veteran's 
claim of entitlement to a disability rating greater than 
40 percent for this service-connected bilateral hearing loss.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2003).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has not provided the 
veteran and his representative with the extraschedular 
provisions of 38 C.F.R. § 3.321(b)(1) and has not made a 
determination as to whether the facts of this case meet the 
criteria for submission to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service.  
Significantly, however, the Board notes that a schedular 
rating greater than the currently assigned evaluation of 
40 percent is provided for the veteran's service-connected 
hearing loss disability under Diagnostic Code 6100.  Further, 
the Board finds no evidence of an exceptional disability as 
manifested by related factors such as marked interference 
with employment or frequent hospitalizations.  Specifically, 
it is not shown by the evidence of record that the veteran 
has required any recent hospitalization for this 
service-connected disability.  Also, the overall picture 
presented by the evidence in the claims folder does not 
actually reflect "marked interference" in employment due 
specifically to this service-connected disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's increased rating claim for his 
service-connected hearing loss to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for consideration of the extraschedular provisions of 
38 C.F.R. § 3.321(b)(1).  This disability is appropriately 
rated under the schedular criteria.  


ORDER

A disability rating greater than 40 percent for hearing loss 
is denied.  




REMAND

According to the report of the VA miscellaneous neurological 
disorders examination which was conducted in May 2002, the 
examiner diagnosed very mild intermittent benign positional 
vertigo.  Additionally, the examiner expressed his opinion 
that this disorder is not related to the veteran's 
service-connected hearing loss and tinnitus.  

In a letter subsequently dated in August 2002, a private 
physician noted that he treats the veteran.  Further, this 
doctor explained that "[o]ver the last few years, he [the 
veteran] has developed increasing . . . difficulty with 
vertigo, [which] . . . has been very difficult to treat."  
The physician also expressed his opinion that "it is 
certainly likely that his [the veteran's] present symptoms of 
. . . vertigo are related to his original injury."  

The veteran's treating physician appears to have associated 
the veteran's current vertigo with an in-service injury (to 
include the in-service exposure to rifle and machine gun fire 
that resulted in his hearing impairment).  Significantly, 
however, the examiner who conducted the May 2002 VA 
miscellaneous neurological disorders examination simply 
concluded that the veteran's vertigo was not related to his 
service-connected hearing loss and tinnitus.  This examiner 
did not express an opinion as to whether the veteran's 
vertigo was in any way related to his in-service noise (e.g., 
rifle and machine gun fire) exposure.  Consequently, the 
Board believes that a remand is necessary to accord the RO an 
opportunity to accord the veteran an appropriate VA 
examination at which the examiner will express an opinion as 
to whether the veteran's current vertigo is associated in any 
way to his in-service noise exposure.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should ask the appellant to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who rendered treatment to him 
for his vertigo since his separation from 
service in February 1945.  The Board is 
particularly interested in records of 
such treatment that the veteran has 
received from Dr. Terry Sutterfield since 
his discharge from active military duty 
in February 1945.  After furnishing the 
veteran the appropriate release forms, 
the RO should obtain the complete 
clinical records from each health care 
provider identified by the veteran that 
have not been previously procured and 
associated with the claims folder.

2.  In addition, the RO should obtain the 
veteran's complete clinical records 
relating to any vertigo treatment that he 
has received at the VA Medical Center in 
Little Rock, Arkansas since February 
1998.  All such available records not 
previously associated with the claims 
folder should be associated with the 
file.  

3.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature and etiology of any vertigo 
that he may have.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.  

If vertigo is found, the examiner should 
express an opinion as to whether it is 
more likely, less likely or as likely as 
not related to, or caused by, the 
veteran's active military service or a 
service-connected disability.  A complete 
explanation for any conclusions reached 
would be helpful in adjudicating the 
claim.  

4.  The RO should then re-adjudicate the 
issue of entitlement to service 
connection for vertigo, on a direct basis 
and as secondary to the service-connected 
hearing loss.  If the decision remains in 
any way adverse to the veteran, he and 
his representative should be provided 
with a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal as well as a 
summary of the evidence received since 
the issuance of the statement of the case 
in February 2003.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



